DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (WO 2018098655 A1).
As to claim 1, Wood discloses in power sensing system for bicycle having claimed
a.	a measuring device, comprising: an acceleration sensing module, configured to produce an acceleration signal according to an acceleration of a bicycle, wherein the acceleration signal is associated with an acceleration waveform information; a signal acquisition module, electrically connected to the acceleration sensing module, wherein the signal acquisition module acquires the acceleration waveform information from the acceleration signal according to a predetermined parameter; and a pedaling frequency calculation module, electrically connected to the signal acquisition module, wherein the pedaling frequency calculation module calculates a pedaling frequency data according to the acceleration waveform information read on Page 2, Para 9 – Page 3, Para 1 & 4, (the processing module can calculate the pedaling frequency and the pedaling force during the operation of the bicycle by using the digital signal change data, wherein the pedaling frequency and the pedaling force are judged by the acceleration peak and the angular acceleration peak in the acceleration or angular acceleration waveform Analytical acquisition; a transmission module electrically connected to the processing module for transmitting the calculated result of the processing module; and An electronic vehicle capable of receiving the calculated result transmitted by the transmission module and displaying it to provide instant riding information.  A power sensing device is disposed inside a frame of a bicycle or on a surface of the frame, and the power sensing device comprises:  at least one inertial sensing module is configured to detect digital signal change data of the bicycle, and the digital signal change data includes at least a duration of acceleration or angular acceleration waveform; a processing module electrically connected to the inertial sensing module for controlling operation of the inertial sensing module, wherein the inertial sensing module can transmit digital signal change data to the processing module, and the processing module can calculate the pedaling frequency and the pedaling force during the operation of the bicycle by using the digital signal change data, wherein the pedaling frequency and the pedaling force are judged by the acceleration peak and the angular acceleration peak in the acceleration or angular acceleration waveform analytical acquisition; a transmission module electrically connected to the processing module for transmitting the calculated result of the processing module; and an electronic vehicle capable of receiving the calculated result transmitted by the transmission module and displaying it to provide instant riding information.  The processing module further includes a first analyzing unit, wherein the first analyzing unit can capture the time between the acceleration or the angular acceleration peak of the acceleration or angular acceleration waveform for a certain period of time to calculate the pedaling frequency of the bicycle).
As to claim 8, the claim is interpreted and rejected as to claim 1. 
As to claim 15, the claim is interpreted and rejected as to claim 1. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-6, 9-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood.
As to claim 2, Wood further discloses: 
a.	wherein the acceleration sensing module is an acceleration sensor, the acceleration sensor is disposed on a non-rotatable part of a frame of the bicycle, the acceleration sensor of gravity is configured to obtain a forward acceleration signal to serve as the acceleration signal according to the acceleration of the bicycle read on Page 3, Para 4 & Page 6, Para 5, (the processing module further includes a first analyzing unit, wherein the first analyzing unit can capture the time between the acceleration or the angular acceleration peak of the acceleration or angular acceleration waveform for a certain period of time to calculate the pedaling frequency of the bicycle.  The system powered by a power sensing device mounted on the inside of the frame or on the frame, the power sensing device having an inertial sensing module, and the inertial sensing module can pass multiple parameters.  The bicycle speed is integrated, and the inertial sensing module can replace the functions of multiple sensors such as a chronograph and a power meter. Therefore, in addition to reducing the cost of installing too many sensors, the bicycle can be effectively reduced. Weight without destroying the original frame design).  Wood does not explicitly disclose the acceleration sensor is sensor of gravity.
However, acceleration sensor is a general name for different particular acceleration sensors including acceleration sensor of gravity.
Wood discloses a general acceleration sensor without particularly pointing out the acceleration sensor of gravity.  Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was filed to incorporate the acceleration sensor of gravity into Wood because acceleration sensor is the broadest term to different other acceleration sensors including sensor of gravity to measure an acceleration due to Earth's gravity, when the bicycle is straight upwards at rest. 
As to claim 3, Wood further discloses:
a.	wherein the non-rotatable part is one of a handlebar, a fork, and a seat stay of the bicycle read on Page 1, Para. 2, (relates to a power sensing system for a bicycle, and more particularly to an interior of a frame that can be applied to any type of bicycle or a frame surface, and capable of analyzing an instant ride during riding.  Note: it is inherent that any frame surface includes one of a handlebar, a fork, and a seat stay of the bicycle).
As to claim 4, Wood further discloses:
a.	wherein the predetermined parameter comprises an acquisition frequency range, and a frequency of the acceleration waveform information falls within the acquisition frequency range read on Page 2, Para. 6, (it is an object of the present invention to provide a power sensing system for a bicycle that can be applied to the interior of a bicycle frame of any form or to the surface of a frame, and analyzes the riding process in a high-frequency manner.  Note: high frequency is a frequency range).
As to claim 5, Wood further discloses:
a.	Wood discloses the claimed invention except for frequency range is within a range of 1 Hz to 3 Hz.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate workable range between 1 Hz and 3 Hz into Wood, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Allert 105 USPQ 233.
As to claim 6, Wood further discloses:
a.	a signal processing module electrically connected to the acceleration sensing module and the signal acquisition module, wherein the signal processing module performs a filtering step on the acceleration signal, and the filtering step comprises measurement error filtering and noise filtering read on Page 6, Para 2, (a plurality of acceleration peaks can be seen in the figure (if a gyro is used, an angular acceleration waveform can be seen), one of which is an acceleration peak. It means stepping on, and the time between the two peaks is at, while the pedaling frequency is CAD, and the calculation equation is: (60*k)/at, where the k value may be adjusted due to different environments such as indoor and outdoor or riding state. The adjustment coefficient (filtering state), and the unit of the numerical value calculated by the pedaling frequency is RPM (where 60 represents the coefficient of unit conversion, which represents the conversion coefficient from several times per second to several turns per minute).  Note: measurement error filtering and noise filtering met by where the k value may be adjusted due to different environments such as indoor and outdoor or riding state. The adjustment coefficient (filtering state)).
As to claim 9, the claim is interpreted and rejected as to claim 2. 
As to claim 10, the claim is interpreted and rejected as to claim 3. 
As to claim 11, the claim is interpreted and rejected as to claim 4. 
As to claim 12, the claim is interpreted and rejected as to claim 5. 
As to claim 13, the claim is interpreted and rejected as to claim 6. 
As to claim 15, Wood further discloses:
a.	a bicycle component, configured to be mounted on a part of a bicycle that is not movable in a circular motion; a control unit, disposed in the bicycle component; a power supply unit, disposed in the bicycle component and electrically connected to the control unit for providing electricity to the control unit; and an acceleration sensor, disposed in the bicycle component and electrically connected to the control unit, wherein the acceleration sensor is configured to produce and provide an acceleration signal of the bicycle to the control unit to allow the control unit to calculate and produce a pedaling frequency signal according to the acceleration signal Page 1, Para. 2 and Page 2, Para. 6, (relates to a power sensing system for a bicycle, and more particularly to an interior of a frame that can be applied to any type of bicycle or a frame surface, and capable of analyzing an instant ride during riding.  Note: it is inherent that any frame surface includes one of a handlebar, a fork, and a seat stay of the bicycle.  It is an object of the present invention to provide a power sensing system for a bicycle that can be applied to the interior of a bicycle frame of any form or to the surface of a frame, and analyzes the riding process in a high-frequency manner). 
As to claim 16, Wood further discloses:
a.	a display module, wherein the display module is in signal communication with the control unit and configured to display a pedaling information corresponding to the pedaling frequency signal read on Page 2, Para 6, (a power sensing system for a bicycle that can be applied to the interior of a bicycle frame of any form or to the surface of a frame, and analyzes the riding process in a high-frequency manner. The efficiency is stepped on, and the calculation result can be displayed on an electronic vehicle to provide and display the instant riding information. The power sensing system for bicycle of the invention can measure the double pedaling force, and has the advantages of large measuring force range, easy assembly, universal use of all brand models, and light weight of the sensor). 
As to claim 17, Wood further discloses:
a.	a first communication unit, disposed in the bicycle component and electrically connected to the control unit, wherein the display module comprises a second communication unit, the control unit is configured to transmit the pedaling frequency signal to the second communication unit via the first communication unit read on Page 5, Para 6-10, (the electronic vehicle 2 can be a handheld smart device, and the handheld smart device can be installed with an application module 21, which can be displayed to provide instant riding information, but as shown in FIG. The application module 21 can also be configured with a first analysis unit 211 and a second analysis unit 212. The operation modes of the first analysis unit 211 and the second analysis unit 212 are as described above, and thus the description is not repeated.  If the processing module 12 and the application module 21 both have the ability to calculate the pedaling frequency and the pedaling force, the processing module 12 can select the self-calculated pedaling frequency and the pedaling force, or transmit the digital signal change data to the application module 21 is operated by the application module 21.  As shown in FIG. 5A or FIG. 5B, the power sensing device 1 is disposed on the inner or outer surface of the frame 31 of a bicycle 3 (in this embodiment, the power sensing device 1 is disposed on the frame 31). The digital signal change data is sensed by the power sensing device 1 , wherein the digital signal change data includes at least a duration of acceleration or angular acceleration waveform, and The acceleration or angular acceleration waveform is as shown in FIG. 6A, and the acceleration or angular acceleration waveform is generated because the inertial sensing module 11 can detect the acceleration or angular acceleration data during the traveling of the bicycle 3).
As to claim 20, Wood further discloses:
a.	wherein the bicycle component is mounted on one of handlebar, a fork, and a seat stay of the bicycle read on Page 1, Para. 2, (relates to a power sensing system for a bicycle, and more particularly to an interior of a frame that can be applied to any type of bicycle or a frame surface, and capable of analyzing an instant ride during riding.  Note: it is inherent that any frame surface includes one of a handlebar, a fork, and a seat stay of the bicycle).

8.	Claims 7, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Yokoya (JP 2004/142634 A).
As to claim 7, Wood does not explicitly recite wherein the acceleration of the bicycle is associated with a wheel speed information of the bicycle, and the acceleration sensing module comprises: a hall sensing unit, configured to produce a voltage signal according to a variation of a magnetic field; and a calculation unit, electrically connected to the hall sensing unit, wherein the calculation unit determines the wheel speed information according to the voltage signal and produces a forward acceleration signal of the bicycle to serve as the acceleration signal according to the wheel speed information.  
However, Yokoya cures this deficiency by teaching that it may be beneficial wherein the acceleration of the bicycle is associated with a wheel speed information of the bicycle, and the acceleration sensing module comprises: a hall sensing unit, configured to produce a voltage signal according to a variation of a magnetic field; and a calculation unit, electrically connected to the hall sensing unit, wherein the calculation unit determines the wheel speed information according to the voltage signal and produces a forward acceleration signal of the bicycle to serve as the acceleration signal according to the wheel speed information read on ¶ [0025], (a rotor rotation position sensor built in the motor 9 for driving the front wheel 3A is used. An electric bicycle that uses a brushless motor for driving the wheels 3 uses a rotor rotation position sensor built in the brushless motor for the rotation sensor 14 of the front wheel 3A. The brushless motor switches the current flowing through the field coil of the stator to rotate the rotor, and therefore has a built-in rotor rotation position sensor to detect the rotation position of the rotor. The rotor rotation position sensor is a Hall element that detects a magnetic field of a permanent magnet of the rotor. The three-phase brushless motor includes three Hall elements as rotor rotation position sensors. If the brushless motor has eight poles, three Hall elements output a pulse 24 times when the rotor makes one rotation. Since the rotation of the motor 9 is decelerated to drive the wheel 3, if the reduction ratio between the motor 9 and the wheel 3 is set to 1/16, when the wheel 3 makes one rotation, the brushless motor will rotate at the rotor rotation position. Three Hall elements, which are sensors, output 384 pulses. Therefore, the rotation angle of the wheel 3 can be detected by counting the pulses output from the rotor rotation position sensor that indirectly detects the rotation of the wheel 3 instead of the wheel rotation sensor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the battery-assisted bicycle of Yokoya into Cottee in view of O'Brien in order to provide a battery-assisted bicycle of a front-drive type, which safely runs on a slippery road by detecting the acceleration determines that the front wheel has slipped when the acceleration of the bicycle becomes larger than the set value.
As to claim 14, the claim is interpreted and rejected as to claim 7. 
As to claim 18, Yokoya further teaches:
a.	wherein the bicycle component is a derailleur, the derailleur has a motor and a chain guide, the power supply unit provides electricity to the motor, the chain guide is driven by the motor, and the control unit drives the motor according to a variation of the pedaling frequency signal to adjust a position of the chain guide read on ¶ [0013], (The electric bicycle shown in FIG. 1 includes a frame 1, a pedal crank 2 mounted on a lower end of the frame 1, a first sprocket 4 rotated by the pedal crank 2, and a pedal crank 2 via a chain 6. The rear wheel 3B to be rotated, the front wheel 3A mounted on the lower end of the front fork 7, a motor 9 built in the front hub 8 of the front wheel 3A to drive the front wheel 3A, and supplies power to the motor 9 And a battery 10. At the lower end of the frame 1, a control box 42 containing a control circuit 15 described later is installed).

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Park (US 2018/0023977).
As to claim 19, Wood does not explicitly recite wherein the bicycle component is an anti-lock brake device, the anti-lock brake device has a solenoid valve therein, the power supply unit provides electricity to the solenoid valve, and the control unit controls the solenoid valve according to the pedaling frequency signal.  
However, Park cures this deficiency by teaching that it may be beneficial wherein the bicycle component is an anti-lock brake device, the anti-lock brake device has a solenoid valve therein, the power supply unit provides electricity to the solenoid valve, and the control unit controls the solenoid valve according to the pedaling frequency signal read on ¶ 0010, (Example embodiments further comprise an ABS unit configured to obtain information related to angular rotations of the plurality of wheels. The ABS unit may be implemented as any means for antilock braking, an antilock brake device, an antilock brake module, and it may comprise antilock braking system sensors or detectors. Thus, in example embodiments, angular rotations of the plurality of wheels can be determined from an ABS).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the single or multiple axis magnetic sensor for relative phase measurement of wheel rotation in TPMS application of Park into Wood in order to provide a rotation signal comprising information related to angular rotations of the plurality of wheels; a tire pressure sensor that provides a pressure signal comprising information related to a tire pressure of the at least one wheel; and a locator circuit that receives the magnetic field signal, the rotation signal, and the pressure signal, and that provides a position signal comprising information related to the position of the at least one wheel based on the magnetic field signal and the rotation signal, where the position comprises a wheel location from among the plurality of wheels, and where the locator circuit associates the information related to the tire pressure with the position signal.

Citation of pertinent Prior Arts
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	

Conclusion
11.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689